Exhibit 10.2

NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD

(NON-AFFILIATED DIRECTOR ANNUAL AWARD)

T-MOBILE US, INC.

2013 OMNIBUS INCENTIVE PLAN

FOR GOOD AND VALUABLE CONSIDERATION, T-Mobile US, Inc. (the “Company”) hereby
grants this Restricted Stock Unit Award (the “Award”) of the number of
Restricted Stock Units set forth in this Notice of Grant of Restricted Stock
Unit Award (the “Notice”) to the Grantee designated in this Notice, pursuant to
the provisions of the Company’s 2013 Omnibus Incentive Plan (the “Plan”) and
subject to certain restrictions as outlined below in this Notice and the
additional provisions set forth in the attached Terms and Conditions of
Restricted Stock Units Award (the “Terms”). Together, this Notice, the attached
Terms and all Exhibits hereto constitute the “Agreement.”

Grantee: [                    ]

Grant Date: [                    ]

# of Restricted Stock Units: [                    ]

Vesting Schedule: Subject to the terms of the Plan and this Agreement, the
Restricted Stock Units shall become earned and vested, and shares of Stock shall
be issued in settlement of vested Restricted Stock Units, in accordance with the
following schedule, in the event the Grantee does not have a Separation from
Service prior to the applicable vesting date(s):

 

Vesting Date

 

% Vesting

     

No Restricted Stock Units shall become earned and vested following Grantee’s
Separation from Service, except as expressly provided in the Notice below, as
applicable, or as otherwise provided pursuant to the terms of the Plan.

Impact of Separation from Service on Vesting: See Exhibit A

Acceleration of Vesting on or following a Change in Control: Full vesting upon
Change in Control, per Section 15.3.1 of the Plan

By signing below, the Grantee agrees that this Award is granted under and
governed by the terms and conditions of the Plan and this Agreement.

 

Grantee     T-Mobile US, Inc.

 

    By:  

 

      Title:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Impact of Separation from Service

If the Grantee has a Separation from Service before the vesting date specified
under “Vesting Schedule” in the Notice, then any unearned Restricted Stock Units
shall become earned and vested or be canceled depending on the reason for
Separation from Service as follows.

(a) Death or Disability. If the Grantee has a Separation from Service due to the
Grantee’s death or Disability, any unearned Restricted Stock Units shall become
immediately earned and vested as of the date of the Grantee’s death.

(b) Separation from Service at Next Annual Meeting. If the Grantee has a
Separation of Service at the next annual meeting of stockholders of the Company
(e.g., because the Grantee does not stand for re-election to the Board or
otherwise resigns as of the date of such annual meeting), and if the date of
such annual meeting occurs before the vesting date specified under “Vesting
Schedule” in the Notice, then the unearned Restricted Stock Units otherwise
scheduled to become earned and vested at such vesting date shall continue to
become earned and vested as of such vesting date.

(c) Any other Separation from Service. If the Grantee has a Separation from
Service for any reason other than as specified in subparagraphs (a) or
(b) above, any Restricted Stock Units that were not already earned and vested
pursuant to the schedule specified under “Vesting Schedule” in the Notice as of
the date of the Separation from Service shall be immediately canceled as of that
date.

 

1



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

The Restricted Stock Unit Award (the “Award”) granted by T-Mobile US, Inc. (the
“Company”) to the Grantee specified in the Notice of Grant of Restricted Stock
Unit Award (the “Notice”) to which these Terms and Conditions of Restricted
Stock Unit Award (the “Terms”) are attached, is subject to the terms and
conditions of the Plan, the Notice, and these Terms. The terms and conditions of
the Plan are incorporated by reference in their entirety into these Terms.
Together, the Notice and these Terms constitute the “Agreement.” A Prospectus
describing the Plan has been delivered to the Grantee. The Plan itself is
available upon request. When used in this Agreement, the terms which are defined
in the Plan shall have the meanings given to them in the Plan, as modified
herein (if applicable).

This Award is conditioned upon the Grantee’s acceptance of the provisions set
forth in this Agreement within 30 days after the Agreement is presented to the
Grantee for review. If the Grantee fails to accept the Award within such 30-day
period, the Award shall be null and void, and the Grantee’s rights in the Award
shall immediately terminate without any payment of consideration by the Company.
For purposes this Agreement, any reference to the Company shall include a
reference to any Affiliate.

 

1. Grant of Units.

(a) As of the Grant Date set forth in the Notice, the Company grants to the
Grantee the number Restricted Stock Units (“Units”) set forth in the Notice.
Each Unit represents the right to receive one share of Stock at a future date
after the Unit has become earned and vested, subject to the terms and conditions
of this Agreement.

(b) The Units covered by this Award shall become earned and vested in accordance
with the schedule set forth in the Notice. Each earned and vested Unit shall be
settled on the date(s) specified in the Notice by issuance of one share of Stock
on or as soon as administratively practicable (but no more than 60 days) after
the applicable vesting and/or settlement date specified in the Notice, subject
to the requirements of (i) Section 4 (Withholding), Section 6 (Regulatory
Restrictions on the Shares Issued Upon Settlement), and Section 7(m) (Recovery
of Compensation) of this Agreement and (ii) Section 17.9 of the Plan regarding a
potential six-month delay in settlement for awards to certain Grantees to the
extent determined by the Company to be necessary to comply with Section 409A.

(c) Units constitute an unfunded and unsecured obligation of the Company. The
Grantee shall not have any rights of a stockholder of the Company with respect
to the shares of Stock underlying the Units unless and until the Units become
earned and vested and are settled by the issuance of shares of Stock. Upon
issuance of shares of Stock in connection with the settlement of vested Units,
the Grantee shall be the record owner of the shares of Stock unless and until
such shares are sold or otherwise disposed of, and as record owner shall be
entitled to all rights of a stockholder of the Company (including voting
rights).

(d) The Grantee may designate a beneficiary to receive payment in connection
with the Units in the event of the Grantee’s death in accordance with the
Company’s beneficiary designation procedures, as in effect from time to time. If
the Grantee does not designate a beneficiary, or if the Grantee’s designated
beneficiary does not survive the Grantee, then the Grantee’s beneficiary will be
the Grantee’s estate.

(e) The Units shall not entitle the Grantee to receive any dividend equivalents
with respect to any cash dividend that is otherwise paid with respect to shares
of the Stock.

 

1



--------------------------------------------------------------------------------

2. Restrictions. Subject to any exceptions set forth in this Agreement, until
such time as the Units become earned and vested and are settled in shares of
Stock in accordance with Section 1, the Units or the rights relating thereto may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee. Any attempt to assign, alienate, pledge, attach, sell
or otherwise transfer or encumber the Units or the rights relating thereto shall
be wholly ineffective and, if any such attempt is made, the Units will be
forfeited by the Grantee and all of the Grantee’s rights to such Units shall
immediately terminate without any payment of consideration by the Company.

 

3. Cancellation of Rights. If any portion of the Units fail to become earned and
vested (for example, because the Grantee fails to satisfy the vesting conditions
specified in the Notice prior to a Separation from Service), then such Units
shall be immediately forfeited as of the date of such failure and all of the
Grantee’s rights to such Units shall immediately terminate without any payment
of consideration by the Company.

 

4. Withholding.

(a) Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges that the ultimate liability for all Tax-Related Items owed
by the Grantee is and remains the Grantee’s responsibility and that the Company
(i) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant or vesting of the Units or the subsequent sale of shares of Stock acquired
upon vesting; and (ii) does not commit to structure the terms of the grant or
any aspect of the Award to reduce or eliminate the Grantee’s liability for
Tax-Related Items.

(b) Prior to vesting of the Units, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all withholding obligations
of the Company. In this regard, the Grantee authorizes the Company to withhold
all applicable Tax-Related Items legally payable by the Grantee from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company or
from proceeds of the sale of the shares of Stock. Alternatively, or in addition,
to the extent permissible under applicable law, the Company may (i) sell or
arrange for the sale of shares of Stock that the Grantee acquires to meet the
withholding obligation for Tax-Related Items, and/or (ii) withhold in shares of
Stock, provided that the Company only withholds the amount of shares of Stock
necessary to satisfy the minimum withholding amount. Finally, the Grantee shall
pay to the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue and deliver shares of Stock in payment of any earned and vested Units if
the Grantee fails to comply with the Grantee’s obligations in connection with
the Tax-Related Items as described in this Section 4.

 

5. Grantee Representations. The Grantee hereby represents to the Company that
the Grantee has read and fully understands the provisions of this Agreement, the
Prospectus and the Plan, and the Grantee’s decision to participate in the Plan
is completely voluntary. Further, the Grantee acknowledges that the Grantee is
relying solely on his or her own advisors with respect to the tax consequences
of this Award.

 

6.

Regulatory Restrictions on the Shares Issued Upon Settlement. Notwithstanding
the other provisions of this Agreement, the Committee shall have the sole
discretion to impose such conditions, restrictions and limitations on the
issuance of shares of Stock with respect to this Award unless and until the
Committee determines that such issuance complies with (i) any applicable
registration requirements under the Securities Act or the Committee has
determined

 

2



--------------------------------------------------------------------------------

  that an exemption therefrom is available, (ii) any applicable listing
requirement of any stock exchange on which the Stock is listed, (iii) any
applicable Company policy or administrative rules, and (iv) any other applicable
provision of state, federal or foreign law, including foreign securities laws
where applicable.

 

7. Miscellaneous.

(a) Notices. Any notice which either party hereto may be required or permitted
to give to the other shall be in writing and may be delivered personally, by
intraoffice mail, by fax, by electronic mail or other electronic means, or via a
postal service, postage prepaid, to such electronic mail or postal address and
directed to such person as the Company may notify the Grantee from time to time;
and to the Grantee at the Grantee’s electronic mail or postal address as shown
on the records of the Company from time to time, or at such other electronic
mail or postal address as the Grantee, by notice to the Company, may designate
in writing from time to time.

(b) Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

(c) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof. Any
prior agreements, commitments or negotiations concerning the Award are
superseded.

(d) Binding Effect; Successors. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflicts of law, and applicable Federal law.

(f) Arbitration. The Company and the Grantee shall make a good faith attempt to
resolve any and all claims and disputes regarding the Award or the Agreement in
accordance with any dispute resolution adopted by the Company before resorting
to any other dispute resolution procedure. If the claim or dispute is not
resolved in that manner and involves any rights or obligations under the
Agreement, then the claim or dispute will be determined by arbitration in
accordance with the then-current American Arbitration Association (“AAA”)
national rules for the resolution of employment disputes by arbitration, except
as modified herein. The arbitration will be conducted by a sole neutral
arbitrator who has had both training and experience as an arbitrator of employee
compensation matters. If the Company and the Grantee cannot agree on an
arbitrator, then the arbitrator will be selected by the AAA applying the
criteria in this provision. Reasonable discovery will be permitted and the
arbitrator may decide any issue as to discovery. The arbitrator may decide any
issue as to whether or as to the extent to which, any dispute is subject to the
dispute resolution provisions of this Section 7(f). The arbitrator may award
only relief at law contemplated under the Agreement and the Plan and the
arbitrator may not award incidental, consequential or punitive damages,
attorney’s fees or any form or equitable relief, to either party. The arbitrator
must base the arbitration award on the provisions of this Section 7(f) and
applicable law and must render the award in writing, including an explanation of
the reasons for the award. Judgment upon the award may be entered by any court
having jurisdiction of the matter, and the decision of the arbitrator will be
final and binding. The statute of limitations

 

3



--------------------------------------------------------------------------------

applicable to the commencement of a lawsuit will apply to the commencement of an
arbitration. The arbitrator’s fees will be paid in equal portions by the Company
and the Grantee, unless the Company agrees to pay all such fees.

(g) Venue. Any arbitration, legal or equitable action or any proceeding arising
directly, indirectly, or otherwise in connection with, out of, related to or
from the Agreement, or any provision hereof, shall exclusively be filed and
adjudicated in King County, Washington and no other venue.

(h) Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

(i) Conflicts; Amendment. The provisions of the Plan are incorporated in this
Agreement in their entirety. In the event of any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan shall control. This
Agreement may be amended at any time by the Committee, provided that no
amendment may, without the consent of the Grantee, materially impair the
Grantee’s rights with respect to the Award. The Committee shall have full
authority and discretion, subject only to the terms of the Plan, to decide all
matters relating to the administration or interpretation of the Plan, the Award,
and the Agreement, and all such action by the Committee shall be final,
conclusive, and binding upon the Company and the Grantee.

(j) No Right to Continued Service. Nothing in this Agreement shall confer upon
the Grantee any right to continue in the employ or service of the Company or
affect the right of the Company to terminate the Grantee’s employment or service
at any time.

(k) Further Assurances. The Grantee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.

(l) Personal Data. By accepting the Award under this Agreement, the Grantee
hereby consents to the Company’s use, dissemination and disclosure of any
information pertaining to the Grantee that the Company determines to be
necessary or desirable for the implementation, administration and management of
the Plan.

(m) Recovery of Compensation. In accordance with Section 3.3 of the Plan, the
Award is subject to the requirements of (i) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(ii) any policies adopted by the Company to implement such requirements, and
(iii) any other compensation recovery policies as may be adopted from time to
time by the Company, all to the extent determined by the Committee in its
discretion to be applicable to the Grantee.

 

4